Citation Nr: 0013456	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-01 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to lung cancer as a direct result of 
tobacco use in service or nicotine dependence that began in 
military service.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1941 to 
September 1945; he was a prisoner-of-war (POW) of the 
Japanese Government from April 1942 to August 1945.  The 
veteran died on May [redacted], 1994.  The appellant is the 
widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1998 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1994; his death certificate 
lists the immediate cause of death as small cell carcinoma of 
the lungs as a consequence of smoking.

2.  The veteran had not filed a claim during his lifetime for 
service connection for small cell carcinoma or for any 
disability due to tobacco use in service or his having become 
nicotine dependence in service  .

3.  There is no competent, medical evidence that the disease 
which caused the veteran's death, small cell lung carcinoma 
due to smoking, was caused by his smoking in service or that 
the veteran became nicotine dependent during service.  




CONCLUSION OF LAW

The claim of service connection for the cause of the 
veteran's death as a result of due to lung cancer as a direct 
result of tobacco use in service or nicotine dependence that 
began in military service is not well grounded.  38 U.S.C.A. 
§§ 1310, 5107(a) (West 1991); 38 C.F.R. § 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

The Board observes that as the veteran had tropical service, 
certain diseases are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service, or at a time that is standard and 
accepted in the medical community for development of such a 
disease.  The Board also notes that, as the veteran is shown 
to be a POW, certain disabilities shall be service-connected 
if manifest to a degree of 10 percent of more at any time 
after release from active duty service.  U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

The appellant contends in her various written statements that 
the veteran died of lung cancer as a direct result of tobacco 
use in service or nicotine dependence that began in military 
service.  The appellant maintains that the veteran began 
smoking in boot camp when he entered service, during which 
time he acquired nicotine dependence.  The appellant further 
contends that the veteran continued to smoke cigarettes 
thereafter for most of the rest of his life, and that the 
resulting small cell lung carcinoma is a result of the 
nicotine dependence he acquired as a result of service. 

At the outset, the Board finds that small cell lung carcinoma 
is not a disease for which presumptive service connection may 
be established based upon his tropical service or internment 
as a POW, under U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Therefore, service connection for the cause of the 
veteran's death on this basis is precluded.

The threshold question then becomes whether the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death is well grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim that 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must 
be more than a mere allegation, the claim must be accompanied 
by evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 94-95 (1992).  For 
the appellant's claim to be well grounded, a disability which 
caused the veteran's death must be shown to have had an onset 
in service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  This may 
be shown by lay or medical evidence.  There would also have 
to be competent evidence of a nexus between the inservice 
injury or disease and the veteran's death.  Such a nexus must 
be shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Grottveit at 93.  In determining whether the 
claim is well grounded, the Board is required to presume the 
truthfulness of the evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992) 
(quoting Espiritu at 495) (holding that lay persons were not 
qualified to provide a "probative diagnosis" as to the cause 
of a veteran's death).

On July 22, 1998, the President signed the Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (to be codified at 
38 U.S.C.A. § 1103).  This law prohibits service connection 
for death or disability resulting from an injury or 
disability due to in-service use of tobacco products by a 
veteran.  However, it applies only to claims filed after June 
9, 1998.  As the appellant in this case filed her claim in 
April 1998, the new law does not affect the disposition of 
this appeal.

In February 1993, VA General Counsel (VAGC) issued a 
precedent opinion addressing when benefits may be awarded 
based upon in-service tobacco use.  VAOPGCPREC 2-93, 58 Fed. 
Reg. 42,756(1993).  In June 1993, VAGC clarified its February 
1993 opinion.  VAGC explained, among other things, that the 
claimant must demonstrate that the disability resulted from 
the use of tobacco during service, and the adjudicator must 
take into consideration the possible effect of smoking before 
and after service.   In May 1997, VAGC issued an opinion 
addressing when service connection may be granted for 
disability or death due to nicotine dependence caused by in-
service tobacco use.  VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 
(1997).  


In essence, the VAGC opinions hold that if the veteran became 
nicotine dependent in service and he continued to smoke after 
service and developed disease or disability due to smoking, 
service connection may be granted for the disease or 
disability.  If it cannot be demonstrated that he became 
nicotine dependent in service but that his smoking in service 
as opposed to his smoking before service or after service was 
the proximate cause of the smoking related illness, service 
connection may be granted for the disease or disability.

In summary, in order for the appellant to have a well-
grounded claim of entitlement to service connection for the 
cause of the veteran's death from small cell lung carcinoma, 
as a result of smoking in service or nicotine dependence 
acquired in service, there must be: medical evidence that the 
veteran acquired nicotine dependence during service; or 
medical evidence that his smoking related death was the 
result of in-service smoking rather than post-service 
smoking.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995) 
(holding that, with respect to questions involving medical 
causation, medical evidence is required).

A July 1993 private oncology consultation report includes a 
review of the veteran's complaints and history, as well as a 
physical examination.  The veteran stated that he smoked two 
packs per day, with a greater than 100 pack per year history, 
but quit approximately eight years prior.  The impression was 
"small-cell lung cancer, with evidence of mediastinal and 
supraclavicular lymph node involvement."  

The claims file contains various private medical records for 
the period July 1993 to May 1994 showing that the veteran was 
receiving ongoing treatment for metastatic small cell lung 
carcinoma.  

A May 1994 private hospital discharge report, prepared just a 
few days before the veteran died, explained that the veteran 
was suffering from extensive stage small cell lung cancer.  
The diagnoses were pneumonia, liver metastases, lung 
carcinoma, bone metastases, mediastinal metastases, 
dehydration, protein calorie malnutrition, hyponatremia, 
thrush, hypomagnesemia, hypertension, and anemia.

The medical evidence, with particular reference to the death 
certificate, demonstrates
that the veteran's small cell lung carcinoma was due to 
smoking.  Indeed, the veteran's death certificate lists the 
immediate cause of death as small cell carcinoma of the lungs 
as a consequence of smoking.  However, none of these medical 
records suggest that the veteran's smoking in service as 
opposed to his very heavy smoking over the many years after 
service was the proximate cause of his smoking related 
illness.  The oncology consultation in July 1993 reflects 
information, apparently provided by the veteran himself, that 
the he smoked two packs a day but had stopped smoking eight 
years earlier.  The appellant has stated he smoked up to the 
time he died.  However, as the Board indicated, no medical 
person has even suggested that smoking in service, as opposed 
to after service, was the cause of the veteran's carcinoma.  

Nevertheless, the appellant's claim may still be considered 
if she has a well-grounded claim that the veteran became 
nicotine dependent in service.  The governing criteria hold 
that if the veteran became nicotine dependent in service and 
he continued to smoke after service resulting in a smoking 
related illness, then service connection may be awarded.  
However, there must be or rather should be competent medical 
evidence indicating that he actually became nicotine 
dependent in service.  The appellant's statements, alone, 
would be insufficient to satisfy the nexus requirement.  See 
Espiritu at 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions).  Nevertheless, the 
appellant and other lay persons are competent to provide 
information which a medical person could use as part of the 
facts on which to base a diagnosis of nicotine dependence.  

While the diagnosis of nicotine dependence requires a 
physician's opinion, the Board is aware that such a 
requirement would easily be met in this case if the veteran 
had indeed begun smoking in service and continued chronic use 
of cigarettes while a POW for over 3 years.  The appellant 
claims that the veteran became dependent upon nicotine in 
boot camp.  She herself expressed uncertainty as to when he 
actually began smoking.  The Board points out that he was 21 
years old when he entered service in February 1941.  The 
oncology report, again apparently based on information 
provided by the veteran, noted, in 1993, that he quit smoking 
eight years earlier, which would have been in 1985, and that 
he had smoked two packs a day, "with a greater than 100-pack 
year- history".  This means he smoked for at least 50 years.  
This is strong evidence that the veteran began smoking at 
about the age of 15.  The Board observes that in the 
veteran's very detailed written description of his experience 
as a POW (written prior to his death), he made two references 
to smoking.  In fact, the veteran's very detailed account of 
his experiences is persuasive that he did not have "the 
luxury" of cigarettes during his internment as a POW.  The 
veteran related inhuman conditions he encountered and 
explained that it was a struggle for him just to find a few 
bits of food to eat, or to make it through 10 hours of work a 
day, every day.  There was no suggestion that he spent any 
time smoking or otherwise trying to obtain cigarettes.  

Consequently, the Board finds that the evidence supports a 
finding that the veteran smoked for a number of years before 
he entered service and that he was probably a chronic user of 
cigarettes when he entered service.  His smoking decreased to 
a point of probable cessation, if only temporarily, during 
service.  It therefore would be pointless to refer the case 
to a physician for a medical opinion as to whether the 
veteran became nicotine dependent during service.  Otherwise, 
the Board would have preferred a different result in this 
case, as the undersigned board member is very sympathetic 
with her claim, particularly in view of what the veteran had 
to deal with as a POW.

In summary, the appellant's claim is not well grounded 
because there is no medical evidence of record to show that 
the veteran became nicotine dependent in service or that 
smoking during service, as opposed to after service, was the 
proximate cause of the cancer that caused his death.  The 
Board has not been made aware of any additional relevant 
evidence, which is available, which could serve to well 
ground the appellant's claim.  As the duty to assist is not 
triggered here by a well-grounded claim, the Board finds that 
the VA has no obligation to further develop the veteran's 
claim.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  Essentially, the 
appellant needs competent medical evidence both that nicotine 
dependence caused or contributed to the veteran's death, and 
that a link exists between such nicotine dependence and 
service.  Alternatively, the appellant needs competent 
medical evidence of a nexus between the cause of the 
veteran's death and service or a service-connected 
disability.  By this decision, the Board is informing the 
veteran that medical evidence of causation is required to 
render his claims well grounded.   Robinette v. Brown, 8 Vet. 
App. 69, (1995).  


ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for the cause of the veteran's death due 
to lung cancer as a direct result of tobacco use in service 
or nicotine dependence that began in military service, is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

